ri(1
                                                      J   r                                        08/25/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                              Case Number: DA 20-0411


                                         DA 20-0411

                                                                             1)
                                                                          FILL
STATE OF MONTANA,
                                                                           P,UG 25 2020
                                                                                  Greenwood
             Plaintiff and Appellee,                                     Bowen
                                                                                 Supreme
                                                                                           Court
                                                                       Clerk. of    iviontana
                                                                           State of

      v.                                                              0R D E R

RYAN SCOTT BROADBROOKS,

             Defendant and Appellant.


       Ryan Scott Broadbrooks petitions this Court for an out-of-time appeal. As grounds,
he states that he discussed filing a timely appeal with his attorney but that his attorney failed
to file the appeal. Broadbrooks further states that he "did not file a timely appeal because
[his] OPD [counsel]'' had told him that he could not appeal because he took a
plea agreement. He adds that he"was also coerced into a plea agreement by [his]sentencing
judge ...." He asserts that he does not have a copy of his final judgment.
       Contrary to his assertion, Broadbrooks includes a copy of a June 25, 2020 Order of
Revocation and I»>position of Sentence, issued in the Thirteenth Judicial District Court,
Yellowstone County,sentencing him upon revocation to the Department ofCorrections for a
three-year term for felony criminal possession of dangerous drugs.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[1"
       Although Broadbrooks has filed an unverified petition, he filed his petition in the
statutory time period ofsixty days or by August 24,2020. Broadbr000ks indicates that he is
presently without counsel. We conclude that Broadbrooks may be entitled to pursue this
appeal and to qualify for the appointment of counsel to represent him on appeal.
Section 46-8-104, MCA. Accordingly,
      IT IS ORDERED that Broadbrooks's Petition for an Out-of-Time Appeal is
GRANTED.
      IT IS FURTHER ORDERED that the Appellate Defender Division is APPOINTED
to represent Ryan Scott Broadbrooks. The Appellate Defender Division shall have
thirty days from the date of this Order within which either to file a Notice of Appeal or a
Motion to Rescind this Order Appointing Counsel. In the event Broadbrooks qualifies for
appointed counsel,the Appellate Defender Division shall immediately order the appropriate
transcripts, if they have not been already ordered.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel of record, and to Ryan Scott Broadbrooks
personally.
      DATED this 7-)-      day of August, 2020.



                                                              Chief Justice




                                                         4
                                                         •

                                                                Justices